El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 5 ele diciembre de 1940 Osvaldo Souffront Echevarría trabajaba como engrasador en el taller de la demandada' *638apelante en la ciudad de Ponce. Aquel día el jefe del taller le ordenó que llevara a nn tal Ytimnri cierto camión nnevo que la demandada le había vendido. En cumplimiento de dicha orden, Souffront, quien también era chófer, condujo el camión a la calle Mayor-Cantera, donde debía entregarlo. En dicha calle, de bastante tránsito, había varios vehículos estacionados a uno y otro lado y aproximándose a ellos por su derecha, viajaba el demandante en una bicicleta en la misma dirección que llevaba Souffront. Este último, sin to-mar en consideración el tránsito por dicha calle y que en el sitio por donde iba el demandante se hallaba parcialmente obstruida por los vehículos méncionados, trató de pasar por entre éstos a una velocidad de 25 millas por hora, dando lu-gar así a chocar con el demandante con la parte posterior del camión al tratar de evitar una colisión con los vehículos alh estacionados. El demandante fué lanzado al pavimento, cau-sándosele las lesiones que originaron este pleito de daños y perjuicios. Que el conductor del camión era un empleado de la demandada que actuaba dentro del ámbito de sus ocu-paciones y que la negligencia de dicho conductor fué la causa próxima del accidente, son cuestiones fuera de duda que la demandada no controvierte seriamente. Establecida la res-ponsabilidad de la demandada por el acto torticero de su empleado, procederemos a determinar si actuó o no correc-tamente la corte a quo en la fijación de los daños. Las par-tidas concedidas fueron las siguientes:
1. Por Ja pérdida de quince días de trabajo en la base aérea de Losey Field, a razón de $2.80 diarios_ $42
2. .G-astos de médico, medicinas y alimentación especial_ 100
3. Por la pérdida de su trabajo — daños materiales y mentales 200
4. Por sufrimientos físicos y morales a consecuencia de las lesiones recibidas en su cuerpo_ 300
Total-$642
El demandante probó satisfactoriamente que con anterioridad al accidente había trabajado' como carpintero en *639la base de Losey Field con nn baber de $2.80 diarios. Trató de probar que a los cinco días de baber sufrido el accidente recibió nna notificación de la W.P.A. comunicándole qne ha-bía cesado en su empleo por no asistir al trabajo durante quince días. A ese efecto ofreció en evidencia la supuesta notificación escrita, pero al advertir el abogado de la de-mandada que la notificación que ofrecía era efectiva el 26 de enero de 1941 y que por lo tanto debía referirse a otra ausencia de quince días durante el mes de enero de 1941, su abogado retiró la evidencia ofrecida, manifestando el de-mandante, que en ese momento declaraba como testigo, que él tenía varios avisos semejantes; pero a pesar de ello no presentó en evidencia el aviso correspondiente (T. de E. 28-29). En cambio el testigo Ramón Tristani Martínez, jefe de listeros, quien por razón de su cargo tenía que firmar las nóminas, con vista de éstas declaró que de ellas aparecía que el demandante había trabajado ocho horas en la base el 19 de noviembre de 1940 y que desde esa fecha no volvió a trabajar ni trabajó en el período comprendido entre diciem-bre 4 al 11 de 1940/ De manera, pues, que cuando el de-mandante sufrió el accidente el 5 de diciembre de 1940, asu-miendo sin resolverlo que él trabajó el día del accidente, desde el día anterior a éste, es decir, desde el 4 de diciem-bre de 1940 habían vencido los quince días de ausencia que según él fueron la causa de que se le privase de su trabajo en Losey Field. Pero la corte inferior no concede al deman-dante compensación por este motivo. Según se desprende de la opinión, condena a la demandada a indemnizar al de-mandante estos quince días como si el demandante los hu-biera dejado de trabajar por culpa de la demandada, lo cual es manifiestamente erróneo, pues el accidente, como hemos visto, ocurrió después de expirados dichos quince días. Esta partida, a nuestro juicio, debe ser eliminada.
(2) La segunda partida de $100 por gastos de médico, medicinas y alimentación especial no fue probada en *640su totalidad. El médico declaró que estuvo asistiendo al demandante por espacio de cuatro o seis semanas y que sus honorarios valían $50. Pero en cuanto a medicinas y ali-mentación especial, ninguna prueba presentó el demandante. Por el contrario, su médico' declaró que él sólo le recetó “fo-mentos, quietud, descanso y algún calmante”. Y el deman-dante se limitó a declarar que para la fecha del accidente tenía economizados $75 y los gastó. Esa evidencia es ma-nifiestamente insuficiente para probar los gastos de medici-nas y alimentación especial. Por consiguiente, la segunda partida de daños debe ser reducida a $50, cantidad que re-presenta los honorarios médicos.
(3) Por la tercera partida, que se refiere a la pérdida de trabajo y daños materiales y mentales, la corte con-cedió $200. Declaró el demandante que estuvo veintiséis días sin poder trabajar, o sea desde el 5 de diciembre al 31 del mismo mes (T. de E. 26). Esos 26 días que dejó de tra-, bajar con motivo del accidente, a razón de $2.80 diarios que ganaba, importan $72.80. Pero los sufrimientos o angustias mentales por haber dejado de trabajar no son recobrables. Cf. Díaz v. Cancel, 61 D.P.R. 888. Por consiguiente, esta partida, por la que concedió la corte inferior $200, debe ser reducida a $72.80.
(4) Por la cuarta partida concedió la corte $300 por concepto de sufrimientos físicos y morales a consecuencia de las lesiones recibidas. Esta partida de $300 está amplia-mente sostenida por la evidencia. El Dr. Lanauze, testigo del demandante, declaró que éste presentaba una serie de contusiones en el pecho y sobre las costillas del lado iz-quierdo, y erosiones en las piernas desde más arriba de .la rodilla hasta casi el tobillo, que eran tan fuertes que temió que pudiera haber la fractura de alguna costilla o de la pierna, y que el demandante estuvo sufriendo por espacio de cuatro o cinco semanas.
No podemos cerrar esta opinión sin consignar nuestra reprobación por la conducta impropia de los abogados *641del apelado, Sros. R. Atiles Moréu y E. Huertas Zayas, para eon su compañero el Lie. Edgar S., Belaval, quien osterftó la representación de la demandada durante el juicio en la corte a quo. El Lie. Belaval, en moción que presentó ante este Tribunal el día 24 de junio último, se queja de que en el alegato que dichos abogados del apelado presentaron ante este tribunal hacen contra él las siguientes imputaciones, tan ofensivas como injustas:
“El testimonio de Ramón Tristani fijó la fecha del cese del tra-bajo del demandante en la Base Aérea de Losey Field para el día 19 de noviembre de 1940, de un modo acomodaticio, y para acomodarlo a su particular teoría, de que el cese del trabajo fue anterior al acci-dente. Siendo, según ellos, el último día de trabajo del demandante en la Base el 19 de noviembre de 1940, faltando los 15 días que siguen, se cumplieron los 15 días el 4 de diciembre de 1940, y estaba incurso en la falta el día antes del accidente . . . ocurriendo el accidente el día 5 de diciembre 1940. La trama resalta a la simple vista; la estratagema es claramente visible. Contando del día del accidente para atrás, del día 5 de diciembre 1940, día del accidente, quince días para atrás, resulta ser el 19 de noviembre 1940, día fijado habili-dosamente por la demandada, como el último día que el demandante fué a trabajar a la Base. . . Y como la demandada tenía especial empeño e interés en probar que el demandante faltó al trabajo, no quince días después del accidente, sino los 15 días inmediatos al accidente, fijó arbitraria, caprichosamente, y de modo taimado, la fecha del cese del trabajo del demandante en la Base, para el día 19 de noviembre 1940. Se ve, resalta a la simple vista, que es un testimonio hecho a la medida, fabricado ex profeso, para tra-tar de hacer un caso cuando no se tiene ni pizca de razón. . . . Pero no se atrevió a presentar en evidencia los payrolls, porque esas nóminas no se pueden alterar a su gusto y antojo. Cosa en extremo rara, es que el demandante faltara a su trabajo, precisamente, exacta-mente los 15 días inmediatos al accidente. . . Ni que se hubiera puesto de acuerdo para esa exactitud cronométrica. Ni un día más, ni un día menos. Ya dijimos, testimonio hecho a la medida. . .”
El hecho de que las nóminas de las obras de la Base de Losey Field, que no estaban bajo el control de la demandada ni de sus abogados, sino que eran documentos públicos en poder de una agencia gubernativa que ninguna relación te-*642nía con la demandada ni con su abogado demostrasen sin lu-gar a dudas que el demandante no había trabajado durante los quince días inmediatamente anteriores al día del acci-dente, no tiende a probar en forma o manera alguna que el abogado de la demandada fijase “arbitraria, caprichosa-mente, y de modo taimado”, la fecha en que el demandante cesó de trabajar en la Base. Ese era un dato que aparecía concluyentemente de las nóminas y si el abogado de la de-mandada no las presentó en evidencia fue seguramente por estimarlo innecesario, tocia vez que el testigo bajo cuya cus-todia se hallaban dichas nóminas, Sr. Tristani, declaró sobre su contenido, con vista de ellas, en presencia de la corte. No debe perderse de vista que nada tiende a destruir más la consideración y el respeto que al público deba merecer una clase profesional que falsas imputaciones de la índole de las que nos ocupan. Parece conveniente llamar la atención de dichos abogados hacia lo prescrito en el artículo 17 de los Cánones de Etica Profesional que rigen la conducta de los abogados de Puerto Rico.

Procede, por lo expuesto, modificar la sentencia, redu-ciéndola a $422.80, y las costas, y así modificada, se confirma.

El Juez Asociado Sr. Snyder no intervino.